                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

THE DRAGONWOOD CONSERVANCY, INC.,
PLEGUAR CORPORATION,
TERRY CULLEN,

                Plaintiffs,


       v.                                                    Case No. 16-CV-00534


PAUL FELICIAN,
PHIL SIMMERT II,
JANE AND JOHN DOE(S)
CITY OF MILWAUKEE, and
ABC INSURANCE COMPANY,

            Defendants.
__________________________________________________________________________

                   STIPULATION TO EXTEND DISCOVERY AND
              MODIFY DEFENDANTS’ EXPERT DISCLOSURE DEADLINES


       The plaintiffs in the above-captioned matter, represented by Mark Murphy, and the

defendants, represented by Assistant City Attorney Jenny Yuan, hereby stipulate that the

scheduling order in the above-captioned case may be modified as follows:

       1.       Discovery deadline moved to Aug. 13, 2020.

       2.       Defendants’ expert disclosures and reports due on June 30, 2020.

       3.       Plaintiffs object to moving the trial deadline and believe trial can still remain as

scheduled.

       4.       Defendants cannot stipulate that there will not be unforeseen discovery issues or

other issues that may necessitate moving the trial date. However, defendants shall, in good faith,




             Case 2:16-cv-00534-NJ Filed 05/27/20 Page 1 of 2 Document 90
make every effort to reasonably comply with the new discovery and defendants’ expert

disclosure deadlines and make every effort to move forward with trial as scheduled.

         5.       All other Orders of the Court, including deadlines and hearing dates contained in

the Court’s Amended Scheduling Order [Edoc#89] remain in full force and effect, except as

modified herein.

                                                      LAW OFFICE OF MARK P. MURPHY
                                                      /s/ electronically signed by

Dated: 5/27/2020                                      Attorney Mark P. Murphy
                                                      MARK P. MURPHY
                                                      State Bar No. 1017745
                                                      Attorney for Plaintiffs


Dated: 5/27/2020                                      TEARMAN SPENCER
                                                      City Attorney


                                                      s/Jenny Yuan_____________
                                                      JENNY YUAN
                                                      Assistant City Attorney
                                                      State Bar No. 01060098
                                                      Attorneys for Defendants
                                                      City of Milwaukee, Paul Felician and
                                                      Phil Simmert, II

P.O. ADDRESS:
800 City Hall
200 East Wells Street
Milwaukee, WI 53202
Telephone: 414-286-2601
Fax: 414-286-8550




1032-2016-1146/268415




                                                  2

              Case 2:16-cv-00534-NJ Filed 05/27/20 Page 2 of 2 Document 90
